DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagaki (US 20210182464 A1), in view of Johnson et al. (hereinafter Johnson) (US 20180139110 A1).
As to claim 1, Miyagaki teaches an apparatus [FPGA] comprising: 
a security controller [the user circuit region 1102] to: 
initialize as part of a secure boot and attestation chain of trust [0048: “When the FPGA 1101 is started by turning on the power of the FPGA 1101 while the configuration data 1108 is stored in the nonvolatile memory 1107, the FPGA 1101 reads the configuration data 1108…”] [0049: “Then, the FPGA 1101 deploys in the user circuit region 1102 the configuration indicated by the configuration data 1108…with this deployment, the user circuit region 1101 configures the user circuit 1103. Since the configuration data 1108 includes the configuration data of the reconfigurable portion 1104, the user circuit region 1102 is configured to include the reconfigurable portion 1104 in the user circuit 1103.”]; 
receive configuration data for portions of the security controller, the portions comprising components of the security controller capable of re- programming [0051: “the FPGA 1101 reads the configuration data 1109 from the nonvolatile memory 1107 and stores the configuration data 1109 in the volatile memory 1105…”]; 
re-program the portions of the security controller based on the configuration data [0051: “As a result, of the configuration data 1106 stored in the volatile memory 1105, the configuration data of the reconfiguration portion 1104 is overwritten on the configuration data 1109.”] [0052: “The FPGA 1101 deploys the configuration data 1109…to the portion of the user circuit region 102 set to be dynamically reconfigurable. With this deployment, the reconfigurable portion 1104 of the user circuit 1103, which was set at startup of the FPGA 1101, is updated.”].
Miyagaki does not teach verifying and validating the configuration data to as originating from a secure and trusted source; and performing reconfiguration in responsive to successful verification and validation of the configuration data.
Johnson teaches verifying and validating the configuration data and performing reconfiguration in responsive to successful verification and validation of the configuration data [0066: “The configuration data 575 can be validated and then used to program a portion (e.g., one or more configurable logic partitions) of the application logic 530.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of validating the configuration data prior to using it as suggested in Johnson into Miyagaki to configure the FPGA. One have ordinary skill in the art would have been motivated to make such modification to increase the security of the system.
As to claim 2, Miyagaki teaches wherein the security controller comprises a configuration manager and security enclave for the apparatus [reconfigurable portion].
As to claim 3, Johnson teaches wherein the security controller comprises a secure device manager [FIG. 5: management partition 550].
As to claim 4, Johnson teaches wherein the components of the security controller comprise at least one of central processing units (CPUs), a key vault, a cryptography block, or memory blocks [0066: “The programmable logic service provider 110 can be used to send configuration data 575 to the management partition 550. The configuration data 575 can be validated and then then used to program a portion…”].
As to claim 5, Miyagaki teaches wherein the portions of the security controller are configured as programmable portions [0049: “Then, the FPGA 1101 deploys in the user circuit region 1102 the configuration indicated by the configuration data 1108…with this deployment, the user circuit region 1101 configures the user circuit 1103. Since the configuration data 1108 includes the configuration data of the reconfigurable portion 1104, the user circuit region 1102 is configured to include the reconfigurable portion 1104 in the user circuit 1103.”].
As to claim 7, Miyagaki teaches wherein the apparatus comprises a hardware accelerator device comprising at least one a graphic processing unit (GPU), a central processing unit (CPU), or a programmable integrated circuit (IC) [FIG. 1: FPGA].
As to claim 8, Miyagaki teaches wherein the programmable IC comprises at least one of a field programmable gate array (FPGA), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD) [FIG. 1: FPGA].
As to claims 9-12, 14 and 15, they relate to method claims comprising the similar subject matters claimed on claims 1-5 and 7-8. Therefore, they are rejected under the same reasons applied to claims 1-5 and 7-8.
As to claims 16-18 and 20, they relate to machine readable storage medium comprising the similar subject matters claimed on claims 1, 2, 4, 5, 7 and 8. Therefore, they are rejected under the same reasons applied to claims 1, 2, 4, 5, 7 and 8.
Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagaki (US 20210182464 A1) in view of Johnson et al. (hereinafter Johnson) (US 20180139110 A1), and further in view of Nguyen et al. (hereinafter Nguyen) (US 7663401 B1).
As to claim 6, Miyagaki in view of Johnson does not teach wherein multiplexors of the apparatus are modified to configure the portions as programmable portions.
Nguyen teaches partioning FGPA by modifying multiplexors [col. 1, lines 11-15: “Multiplexers are used, for example, within a programmable logic device (PLD), such as a field programmable gate array (FPGA) or a complex programmable logic device (CPLD), to provide a portion of a programmable interconnect architecture (e.g., the routing multiplexers).”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of using multiplexers to partition the FPGA logic as suggested in Nguyen into Miyagaki to select reconfigurable portion. One having ordinary skill in the art would have been motivated to make such modification to provide a routing method for selecting reconfigurable portion in the FPGA.
As to claim 13, it relates to method claim comprising the similar subject matter claimed on claim 6. Therefore, it is rejected under the same reasons applied to claim 6.
As to claim 19, it relates to machine readable storage medium claim comprising the similar subject matter claimed on claim 6. Therefore, it is rejected under the same reasons applied to claim 6.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187